Case 4:19-cv-04350 Document 1

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Filed on 10/30/19 in TXSD_ Page 1 of 21

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

DONNA DENISE MOUTON
TERRIN MARQUIS DAQUAN STAFFORD

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Uf the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-V-

HOUSTON INDEPENDENT SCHOOL DISTRICT
JAMES MADISON HIGH SCHOOL

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Division

Case No.

(to be filled in by the Clerk’s Office)

Jury Trial: (check one) [¥] Yes [ |No

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint

A, The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

The Defendant(s)

DONNA DENISE MOUTON

4907 CALLERY CREEK DRIVE

HOUSTON, HARRIS

TEXAS 77053

(713) 429-9295

TERRIASHAY@YAHOO.COM __

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 4:19-cv-04350 Document 1 Filed on 10/30/19 in TXSD Page 2 of 21

Pro Se i (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

DONNA DENISE MOUTON
TERRIN MARQUIS DAQUAN STAFFORD

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-V-

HOUSTON INDEPENDENT SCHOOL DISTRICT
JAMES MADISON HIGH SCHOOL

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Division

Case No.

 

(to be filled in by the Clerk’s Office)

Jury Trial: (check one) Yes []No

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

The Defendant(s)

TERRIN MARQUIS DAQUAN STAFFORD
4907 CALLERY CREEK DRIVE

HOUSTON, HARRIS
TEXAS 77053

(713) 429-9295 _

TERRIASHAY@YAHOO.COM _

 

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (fknown). Attach additional pages if needed.

Page I of 5
Case 4:19-cv-04350 Document 1 Filed on 10/30/19 in TXSD Page 3 of 21

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if dnown)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

HOUSTON INDEPENDENT SCHOOL DISTRICT

 

4400 WEST 18TH STREET
HOUSTON, HARRIS
TEXAS. 77092-8501
(713) 556-6000 ;
HISDSUPERINTENDENT@HOUSTONISD.ORG

 

JAMES MADISON HIGH SCHOOL
CAROLOTTA BROWN/PRINCIPAL __
13719 WHITE HEATHER DRIVE

HOUSTON, HARRIS
TEXAS 77045

(713) 499-9801
CBROWN9@HOUSTONISD.ORG

 

 

 

Page 2 of 5
Case 4:19-cv-04350 Document 1 Filed on 10/30/19 in TXSD Page 4 of 21

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

II.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
patties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V lFederal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

VIOLATION OF INDIVIDUALS WITH DISABILITIES EDUCATION ACT, SECTION 504 VIOLATION, VIOLATION OF
FEE APPROPRIATE PUBLIC EDUCATION, VIOLATION OF AMERICANS WITH DISABILITIES ACT TITLE II,
VIOLATION OF PARENTAL RIGHT TO ACCESS STUDENTS RECORD, VIOLATION OF FEDERAL CIVIL RIGHTS
TITLE VI, NEGLIGENCE, VIOLATION OF THE 14TH AMENDENT, FALSIFICATION OF SECTION 504 RECORDS,
KNOWINGLY AND WILLINGLY PROVIDED MISLEADING INFORMATION FORCING PLAINTIFF TERRIN

MARQUIS STFFORD TO RE-ENROLL IN HIGH SCHOOL AT 20 YEARS OF AGE, AND VIOLATION OF His, RIGHTS

B. If the Basis for Jurisdiction Is Diversity of Citizenship oO FEDERAL Law

1, The Plaintiffs)
a. If the plaintiff is an individual
The plaintiff, (ame) DONNA DENISE MOUTON , is a citizen of the

State of (name) TEXAS -

b. If the plaintiff is a corporation
The plaintiff, (name) N/A _ - is incorporated

under the laws of the State of (name) N/A ,

and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual
The defendant, fname) N/A oe is a citizen of
the State of (name) N/A . Or is a citizen of

(foreign nation) NIA

Page 3 of 5
Case 4:19-cv-04350 Document 1 Filed on 10/30/19 in TXSD Page 5 of 21

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case
IL. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V |Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

VIOLATION OF INDIVIDUALS WITH DISABILITIES EDUCATION ACT, SECTION 504 VIOLATION, VIOLATION OF
FEE APPROPRIATE PUBLIC EDUCATION, VIOLATION OF AMERICANS WITH DISABILITIES ACT TITLE H,
VIOLATION OF PARENTAL RIGHT TO ACCESS STUDENTS RECORD, VIOLATION OF FEDERAL CIVIL RIGHTS
TITLE VI, NEGLIGENCE, VIOLATION OF THE 14TH AMENDENT, FALSIFICATION OF SECTION 504 RECORDS,
KNOWINGLY AND WILLINGLY PROVIDED MISLEADING INFORMATION FORCING PLAINTIFF TERRIN

MARQUIS STFFORD TO RE-ENROLL IN HIGH SCHOOL AT 20 YEARS OF AGE, AND VIOLATION OF }1i3 RIGHTS

B. If the Basis for Jurisdiction Is Diversity of Citizenship @nd Federe( law
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) TERRIN MARQUIS DAQUAN STAFFORD , is acitizen of the
State of (name) TEXAS

b. If the plaintiff is a corporation

The plaintiff, (name) N/A , is incorporated

under the laws of the State of (name) NIA ,

and has its principal place of business in the State of (name)

NA

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) N/A es is a citizen of
the State of (name) N/A ; . Or is a citizen of

 

(foreign nation) WIA

Page 3 of 5
Case 4:19-cv-04350 Document 1 Filed on 10/30/19 in TXSD Page 6 of 21

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Ii.

IV.

b. If the defendant is a corporation ;

The defendant, (name) HOUSTON INDEPENDENT SCHOOL DMS; IS incorporated under
the laws of the State of (name) TEXAS , and has its

principal place of business in the State of (name) TEXAS

Or is incorporated under the laws of (foreign nation) NIA ;

and has its principal place of business in (name) N/A

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

THE AMOUNT THE PLAINTIFFS LISTED IN THIS COMPLAINT FEEL IS OWED IS 1,500,00.00 DUE TO
THE DEFENDANTS OWED A DUTY TO THE PAINTIFFS UNDER FEDERAL LAW BUT INSTEAD
KNOWINGLY, INTENTIONALLY AND WILLINGLY REFUSED TO PROVIDE SERVICES MANDATED AND
PROTECTED BY FEDERAL LAW.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

FROM AUGUST 2013 TO CURRENT (2019) HOUSTON INDEPENDANT SCHOOL DISTRICT AND JAMES MADISON HIGH
SCHOOL DISCRIMINATED AGAINST TERRIN MARQUIS DAQUAN STAFFORD WHO IS A STUDENT WITH A DISABILITY
IN THE SECTION 504 PROGRAM BY KNOWINGLY, WILLINGLY, AND INTENTIONALLY BY DENYING HIM SECTION 504
SERVICES MANDATED BY FEDERAL LAW. THE DEFENDANTS DENIED THE PLAINTIFFS OF EQUAL EDUCATIONAL
RIGHTS AS A STUDENT WITH DISABILITIES AS THEY PROVIDED TO NON DISABLED STUDENTS, THE DEFENDANT
DENIED THE PLAINTIFFS THE RIGHT TO AN APPROPRIATE EDUCATION, THE DEFENDANT DENIED THE PLAINTIFF
DONNA DENISE MOUTON OF HER PARENTAL RIGHT TO OBTAIN AND ACCESS HER SON TERRIN MARQUIS DAQUAN

STAFFORD'S-SECTION 504 RECORDS, THE DEFENDANTS FAILED. TO_PROTECT_THE-PLAINTIFES RIGHT AS —__...

TETATIED, INTHE ATTACHED LETTER OF TATEAT TD SUE FOR AEDED To THE

Relief DEFENDANTS

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

THE PLAINTIFFS IN THIS COMPLAINT IS SEEKING RELIEF OF $1,500,00.00 DUE TO THE FACTS IN THIS CAUSE OF
ACTION DEFENDANTS OWED A DUTY TO THE PLAINTIFFS AND BREACHED THAT DUTY BY KNOWINGLY, WILLINGLY,
AND INTENTIONALLY REFUSING TO PROVIDE SERVICES MANDATED BY FEDERAL LAW AND REFUSING TO PROVIDE
SERVICES MANDATED BY FDERAL LAW VIOLATED THE RIGHTS OF THE PLANTIFFS LISTED WITHIN THIS
COMPLAINT. HE DEFENDANT'S ACTION WERE INTENTIONAL AND DELIBERATE THE DEFENDANTS REFUSED DISPITE
NUMEROUS EMAILS, MEETINGS, PHONE CALLS AND CONVERSATION BETWEEN THE PLAINTIFFS WITH THE
PRINCIPALS, SECTION 504 COORDINATOR, BOARD OF TRUSTEE WANDA ADAMS, HOUSTON INDEPENDENT SCHOO!
DISTRICT, DISTRICT OFFICE PASTAND PRESENT

Page 4 of 5
Case 4:19-cv-04350 Document 1 Filed on 10/30/19 in TXSD Page 7 of 21

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

HI.

Iv.

 

b. If the defendant is a corporation
The defendant, (name) JAMES MADISON HIGH SCHOOL , is incorporated under
the laws of the State of (name) TEXAS , and has its

 

principal place of business in the State of (name) TEXAS

 

Or is incorporated under the laws of (foreign nation) NIA ,

and has its principal place of business in (name) N/A

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

THE AMOUNT THE PLAINTIFFS LISTED IN THiS COMPLAINT FEEL 1S OWED IS 1,500,00.00 DUE TO
THE DEFENDANTS OWED A DUTY TO THE PAINTIFFS UNDER FEDERAL LAW BUT INSTEAD
KNOWINGLY, INTENTIONALLY AND WILLINGLY REFUSED TO PROVIDE SERVICES MANDATED AND
PROTECTED BY FEDERAL LAW.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including

the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

FROM AUGUST 2013 TO CURRENT (2019) HOUSTON INDEPENDANT SCHOOL DISTRICT AND JAMES MADISON HIGH
SCHOOL DISCRIMINATED AGAINST TERRIN MARQUIS DAQUAN STAFFORD WHO IS A STUDENT WITH A DISABILITY
IN THE SECTION 504 PROGRAM BY KNOWINGLY, WILLINGLY, AND INTENTIONALLY BY DENYING HIM SECTION 504
SERVICES MANDATED BY FEDERAL LAW. THE DEFENDANTS DENIED THE PLAINTIFFS OF EQUAL EDUCATIONAL
RIGHTS AS A STUDENT WITH DISABILITIES AS THEY PROVIDED TO NON DISABLED STUDENTS, THE DEFENDANT
DENIED THE PLAINTIFFS THE RIGHT TO AN APPROPRIATE EDUCATION, THE DEFENDANT DENIED THE PLAINTIFF
DONNA DENISE MOUTON OF HER PARENTAL RIGHT TO OBTAIN AND ACCESS HER SON TERRIN MARQUIS DAQUAN
STAFFORD'S.. SECTION 504.1 RECOE AACHED Lesrep OF cate TO SUE PoP UMNO AS.
HETALLED IN teTTeR OF “Tater FO-Su€ FORWARNED Tp THE
Relief DEFEN DAK

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

THE PLAINTIFFS IN THIS COMPLAINT !S SEEKING RELIEF OF $1,500,00.00 DUE TO THE FACTS IN THIS CAUSE OF
ACTION DEFENDANTS OWED A DUTY TO THE PLAINTIFFS AND BREACHED THAT DUTY BY KNOWINGLY, WILLINGLY,
AND INTENTIONALLY REFUSING TO PROVIDE SERVICES MANDATED BY FEDERAL LAW AND REFUSING TO PROVIDE
SERVICES MANDATED BY FDERAL LAW VIOLATED THE RIGHTS OF THE PLANTIFFS LISTED WITHIN THIS

COMPLAINT. HE DEFENDANT'S ACTION WERE INTENTIONAL AND DELIBERATE THE DEFENDANTS REFUSED DISPITE
NUMEROUS EMAILS, MEETINGS, PHONE CALLS AND CONVERSATION BETWEEN THE PLAINTIFFS WITH THE :
PRINCIPALS, SECTION 504 COORDINATOR, BOARD OF TRUSTEE WANDA ADAMS, HOUSTON INDEPENDENT SCHOOL
DISTRICT DISTRICT OFHIZE PAST AND PRESEMT

Page 4 of 5
Case 4:19-cv-04350 Document 1 Filed on 10/30/19 in TXSD Page 8 of 21 |04 3

Donna D. Mouton
Terrin Marquis Stafford
4907 Callery Creek Drive
Houston, Texas 77053

(832) 259-3870
July 26, 2019

Houston Independent Schoo!
4400 West 18" Street
Houston, Texas 77092-8501

To whom it may concern,

Please acknowledge this letter as my formal notice of intent to sue Madison High School and Houston
independent School District in violation of Terrin M. Stafford’s constitutional rights, violation the
~ Americans with disabilities Act which prohibits discrimination against individuals with a disability,
Section 504 states “ No otherwise qualified individual with a disability in the United States, as defined in
section 706(8) of this title, shall, solely by reason of his or her disability, be excluded from the
participation in, be denied the benefits of or be subjected to discrimination under any program or
activity receiving Federal financial assistance “(29 U.S.C. §794(a), 34C.F.R. §104.4(a)]. The federal
regulations that implement §504 are found at Title 34, Part 104 of the Code of Federai Regulations

Under §504, Terrin M. Stafford had the right to an appropriate education designed to meet his or her
educational needs as adequately as the needs of non-disabled students are met. [34 CFR 104.33] which
he was denied when the section 504 coordinator falsified Terrin’s section 504 deliberation and failed to
implement Terrin’s section 504 plan from 2013 to 2018 despite many emails to the school’s principal
Orlando Reyna, the 504 coordinator Joy Love, Dean of instruction Venita Ussin and Mrs. Jefferson. |
went as far as contacting the past superintendents doing this time Terry Grier and Abe Saavedra only to
be referred back to the principal of Madison High School Orlando Reyna who continue to deliberately
fail to address the situation as my son struggled to get through his curriculum. | spent the duration of my
son’s time at Madison High School requesting and demanding that the people listed here within provide
my son with the help he so desperately needed to be successful even asking 5 times for a formal
investigation because my son who was a minor (under the age of 18) at the time was denied equal rights
to education as nondisabled students. Out of 3 % years of pleading for help as | battled with my own
health problems lupus and cancer and being stressed out trying to help my son with his curriculum and
begging for his section 504 plan to be implemented it wasn’t until May 2017 my request for a formal
investigation was granted by the district 504 coordinator Cheval Bryant which concluded July 27, 2017
that my son Terrin Stafford’s section wasn’t consistently implemented ( it was only implemented when
Case 4:19-cv-04350 Document1 Filed on 10/30/19 in TXSD Page 9 of 21 LA 3

Terrin was homebound never on the campus of Madison High School) and none of his teachers followed
his section 504 plan.

A Section 504 coordinator is required by federal law to implement 504 plans for students who qualify
for those services, Joy Love (Madison High School 504 section 504 coordinator) and other administration
deliberately denied my son of services he needed that was designed for help students in Section 504 to
be successful. They often appeared frustrated when | would go to the school to address their failure to
implement my son’s 504 plan, even scheduling to meet with me then cancelling at the last minute. You
can’t make a 3 % years mistake after receiving countless text, visits, calls and emails. My son was
deliberately discriminated against due to his disability the school officials failed him because they didn’t
want deal with his learning disability so they denied him the services designed to help him not by
mistake but deliberately.

On June 18,2019 Terrin and | met with Mr. Johnson on behalf of Mrs. Samantha Richardson and
another administrator regarding Terrin’s diploma which he doesn’t have due to him needing to pass
staar test which he didn’t get the accelerated curriculum to prepare for after continuing to not be
successful in taking. Mr. Johnson gave Terrin and | an option that they would reevaluate Terrin place him
in special education and Terrin would receive his high school diploma. This meant changing his
transcripts and ail of his school records to reflect Terrin being a special education student. We both
refused and told them that what they were suggesting was yet another violation of federal law.

Madison High School and Houston independent Schoo! failed Terrin for 3 % years discriminating against
him not even requiring teachers to implement his 504 plan violating his civil rights and violating federal
laws meant to protect and guarantee students equal education as nondisabled students that did not
happen for Terrin to date. On July 9, 2019 Terrin and | met at Madison with the current principal and an
administrator from the district office on West Fuqua in Houston, Texas and was informed that Terrin
would be required to enroll in high school at 20 years of age with 28 credits for attendance purposes
and take review courses in order to retake the Staar Assessment when we were told on June 18,02019
that Terrin would retest the week of June 24, 2019 but he was never given testing dates even when |
contacted Mrs. Richardson for the dates she didn’t have an answer. Terrin was provided IGC packets to
complete and was toid by Joy love those packets would replace any Staar Assessments he didn’t pass. |
personally contact Joy love to verify what Terrin said and | was told the exact same thing, it wasn’t until
after he failed the Staar Assessments we were told he could only use 2 of those IGC packets in place of
failed Staar Assessments.

Even today Terrin rights continue to be violated and due to violation of his civil rights and Terrin being
discriminated against as a individual with disabilities and Terrin being denied equal rights to the same
education as nondisabied students as well as my right as a parent being denied by not allowing me
examine relevant records pertaining to my son, | was repeatedly denied the rights to an impartial
hearing with respect to my son’s identification evaluation, his placement and/or lack of placement of my
son and never given the opportunity as Terrin parent to participate or even be granted a hearing for the
reasons listed within. | Donna Mouton and Terrin Marquis Stafford are presenting Madison High School
and Houston Independent School District with this notice of intent to sue.

it’s our intention to sue Madison High School and Houston Independent School District for Terrin
Stafford’s diploma citing Madison High School and Houston independent Schoo! District fail to provide
services(section 504) that was designed to help Terrin be successful by deliberately refusing to
Case 4:19-cv-04350 Document 1 Filed on 10/30/19 in TXSD Page 10 of 21 A we)

implement his section 504 plan and deliberately providing Terrin as well as |! Donna Mouton misleading
information claiming the IGC packets would replace any Staar Assessments he wasn’t successful in
passing. In addition we will seek monetary damages in the amount of $1,500,000.00 for violation of
section 504 with deliberate indifference and other cause/s of action listed here within.

it is expected that Madison High School and Houston Independent School District to give a response
to this formal letter of Donna Mouton and Terrin M. Stafford’s Intent to sue no later than 30 days
(August 26, 2019) from the date of receipt of this correspondence.

Repectfully submitted,

XE Piven WM nto

Donna D. Mouton

Ferrin Sia ters

Terrin Marquis Stafford
Case 4:19-cv-04350 Document 1 Filed on 10/30/19 in TXSD_ Page 11 of 21

U.S. Postal Service”
CERTIFIED MAIL® RECEIPT

Domestic Mail Only

 

 

 

 

 

 

mu

oe 8

uy

| hed

,o

a Fae Bt

a : i ices BF ee at
x ices @6S (check box, add fea pIgenate)

ni Pleo Receipt (hardcopy) $ so ot .
{]Raturn Receipt (electronic) $ a Tg Postmark

5 []Cettified Mail Restricted Deilvery $$, 00. » Here

CI | CAdutt signature Required $$ 00.
LJAdult Signature Restricted Delivery $0 aN

CI Postips $1.75 M

r- |s ven cence nen eed = EP ADSZ IO

oO Total Postage and ee. 65 :

o-

ci

cq

rm

-
A BUSTONY WCTRENKLIN eG

POE CES OY Sve A
Ci ORNS LN .

HOE YAS RSS

Pues

   

  

 

   

Eo
Tet - $3.56
AGP. io ified Mail #)
AT ALUO0G1O4187562)

    
“ to/g72019 Case 4:19-cv-04350 Document¥BPSt#m@ -HSPEOfaciee ResTKSD Page 12 of 21

USPS Tracking’

FAQs >

Track Another Package +

Remove X

Tracking Number: 70190700000164187562

Your item was delivered to an individual at the address at 12:52 pm on July 29, 2019 in HOUSTON,
TX 77092.

( Delivered

July 29, 2079 at 12:52 pm
Delivered, Left with Individual
HOUSTON, TX 77092

yoeqpea-|

 

Tracking History

July 29, 2019, 12:52 pm

Delivered, Left with Individual

HOUSTON, TX 77092

Your item was delivered to an individual at the address at 12:52 prn on July 29, 2019 in HOUSTON, TX

77092.

July 29, 2019
In Transit to Next Facility

July 28, 2019, 1:07 pm
Departed USPS Regional Facility
NORTH HOUSTON TX DISTRIBUTION CENTER

https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=70190700000164187562 V2
\ 10/9/2019 Case 4:19-cv-04350 DocumenW$PSote®l GAPSOSOMEO HeAEXSD Page 13 of 21
7 July 26, 2019, 10:18 pm
Arrived at USPS Regional Facility
NORTH HOUSTON TX DISTRIBUTION CENTER

July 26, 2019, 4:29 pm
USPS in possession of item
HOUSTON, TX 77045

 

Product Information

 

See Less WW

Can’t find what you’re looking for?

yoeqpese

Go to our FAQs section to find answers to your tracking questions.

FAQs

https://toals.usps.com/go/TrackConfirmAction?qtc_tLabels1=70190700000164187562 2/2
Case 4:19-cv-04350 Document 1 Filed on 10/30/19 in TXSD Page 14 of 21

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

SUPERINTENDANTS ALL TO NO AVAIL. THE DEFENDANTS HAS ALLOWED THE FALSICATION OF THE PLAINTIFF
TERRIN MARQUIS DAQUAN'S SECTION 504 RECORDS REFUSING TO ADDRESS OR HOLD ANYONE ACCOUNTABLE
FOR THEIR ACTIONS BUT INSTEAD ATTEMPTS TO DEFAME THE CHARACTER OF THE PLAINTIFF/S BY MAKING
FALSE CLAIMS. THE DEFENDANTS KNOWINGLY, WILLINGLY, AND ATTENTIONALLY MISLED THE PLAINTIFFS
FORCING HIM TO RE-ENROLL IN HIGH SCHOOL AT 20 YEARS OLD CLAIMING HE MUST RE-ENROLL IN HIGH SCHOOL
FOR A FULL SEMESTER (DISPITE THE DEFENDANT TERRIN MARQUIS DAQUAN STAFFORD HAVING 28 CREDITS) IN
ORDER TO SIMPLY RETAKE ONE (1) STAAR ASSESSMENT NEEDED TO GET THE PLAINTIFFS DIPLOMA. BRIAN

BYRAM WITH TEA CONFIRMS.THIS.INEORMATIONIS FALS LEASE SEE ATTACHMENT)

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

4

Signature of Plaintiff Stree Obeniass Ww tre

Printed Name of Plaintiff © DONNA DENISE MOUTON

B. For Attorneys

Date of signing: Chbeber 12, 20/4 _

Signature of Attorney

 

Printed Name of Attorney
Bar Number

Name of Law Firm

 

Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

 

Page 5 of 5
Case 4:19-cv-04350 Document 1 Filed on 10/30/19 in TXSD Page 15 of 21

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

SUPERINTENDANTS ALL TO NO AVAIL. THE DEFENDANTS HAS ALLOWED THE FALSICATION OF THE PLAINTIFF
TERRIN MARQUIS DAQUAN'S SECTION 504 RECORDS REFUSING TO ADDRESS OR HOLD ANYONE ACCOUNTABLE
FOR THEIR ACTIONS BUT INSTEAD ATTEMPTS TO DEFAME THE CHARACTER OF THE PLAINTIFF/S BY MAKING
FALSE CLAIMS. THE DEFENDANTS KNOWINGLY, WILLINGLY, AND ATTENTIONALLY MISLED THE PLAINTIFFS
FORCING HIM TO RE-ENROLL IN HIGH SCHOOL AT 20 YEARS OLD CLAIMING HE MUST RE-ENROLL IN HIGH SCHOOL
FOR A FULL SEMESTER (DISPITE THE DEFENDANT TERRIN MARQUIS DAQUAN STAFFORD HAVING 28 CREDITS) IN
ORDER TO SIMPLY RETAKE ONE (1) STAAR ASSESSMENT NEEDED TO GET THE PLAINTIFFS DIPLOMA. BRIAN
BYRAM.\WAITH T.E.A- CONFIRMS THIS. INFORMATION.IS FALSE(PLEASE SEE ATTACHMENT\

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. J understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

Signature of Plaintiff Terrin. Md fais Cag sa ‘Ei j ror ds

Printed Name of Plaintiff © TERRIN MARQUIS DAQUAN STAFFORD
B. For Attorneys

Date of signing: (bearer 10, 201 .

Signature of Attorney YN O

 

Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code

 

Telephone Number
E-mail Address _ | ; _ _

 

Page Sof 5
Case 4:19-cv-04350 Document 1 Filed on 10/30/19 in TXSD Page 16 of 21 } of bo

Donna Denise Meoeton
“Terrin Margurs DaQuan Sta fore
Plai nhitt/s

~\j-
Hous Toal Tndependent School Distact
Sameées Madison High. Schoo |

Des endaint ls

W. Relief (Coninues )

Bran Buran of (T, E, AT rexas Edvweaton

Agent rodeneed ne. plaints iS not

required to re-enroll inte igh Schoo |

+o retake he Staav Assess me: nls

needed +o obtain his cl iploma. Hpwevek

Tn +he ne 4 ON A, ion at James

Madison | lee | Wwdh the Principe

Pret, MF on | drepresbnt lve arom

Os ) Hpuston Inde pendent Scha\
str it \ om he Staar Aasessment |

Sposa EDucchin Services Department

Mr. lamest both alate +he plant {Ws

Could NOT Feaister +p retake the Stuar

foseso yen’ wrthout enro wis Magison
High Schoo) when asked Me Plain

Whi} Phe WVefeadant shatecl Teenie had ava
registrated Student.
Case 4:19-cv-04350 Document 1 Filed on 10/30/19 in TXSD Page 17 of 21 /] ab L

1 rpmaye

Kelie (Conhnues)
The Nefend ants Clenved the
Maint fs +e eat y retake
e Staar Assesment tn Laie LO\F,
alley Naving a meedtine Houston
oN ependent “chen Dis a located
Hoyo West Fugua St in Houston ) PTI O4S
South Feld 0 “ice Wohen he Plain 615
denied What “th, prescinted aS GQ resolution
eo ty ESO Wve +he one PLNQ Pr oblem, Which
was to a\low Houstor> Trdlependent Kha!
Dishut tp Change 4né Plat (Terrin
id Da Bhan’ S7 ALOR) “per manent
reco to ‘ Specia | cacaron | Gna iV
The Deki his choloma ae Srbly
<r hecta\ NS Clactor's CY npeurtt rer So ‘o
Could “ \ace ne Dents fs Cernin Marguis
Dauen Safford) in Special Educahon
attev +he Sact that he had alread
eri leted righ Xho! ancl was ce jel
Srlhon sou Services ater quali $i Wing 4 Sor
she piraram Since Pe was i MWicleh < Shee
and banc re eva \woterk and Gp VEC
Comtnue fe eine Sechon FP es
GS a Hudent Wi 1 ciewb Les ¢ HDH
Wlhen +he ‘Dlaint/ LSfe cleclinect Ht)

 
Case 4:19-cv-04350 Document 1 Filed on 10/30/19 in TXSD Page 18 of 21

3a |

Ww Relet Contbnues

When the Plankffls decined
the oie Suggested by | youston Independe:
School Disticl resented Mr Sohason
on | eha)+ of Samantha Kichaideon

Me, Shnrsom became An r4 when
the Saint Fs |s C Donna Denise Meson)
shite te them nat What Anew)
Wwe Sewing asa resoluton ts a violaton
of Federal Lavo +) chamc noe he dlewnkif
exmmanent Schoo} recor retlect

wm being jn Spee res ee when
he WaAS abt to ust ") den negcth
Plainht} Cerin Statfra) ani fusing
him Sevices tinder Sect? n 5D ef.

Mr, Shnseon Ye VY ae the Was

Ast ArAin ive Cerin 3 ford )

€ er oaeee he di ploma So he could
Conte wh 1s educafitn and aet
his Cayeen at +he Diainh £4/s

echned -he offer and requested
doy the plain ff (jervin Kova )

be allowed +o velake +he Stake ssessmen
Scheduled im Sune 2014. Me Sbhas™m
slated the would] rant hate rey west
however he heed ys 1D seq ister
Case 4:19-cv-04350 Document 1 Filed on 10/30/19 in TXSD Page 19 of 21 4 o4.

 

 

 

W Retief Continues |

Whe plasontt CF levrrin Marquis Da Quan
a\atlortt) oe the re dake oO the Saar
assesment, ThiS is When +he Dlainttt

A Mouton Contacte manta

chavdsm Who idenh Ged hevelLas
She Dishict Sectrm S04 CabniinaPr |
Who scheduled another meetin mg, Hat
took Place on Julug, 1019 gyn
V's. nce op intormed She ; planth
that she needed ny due pte /Nves Aga
+n high Wwe clea speaerg fe Tied
( hush x Tnd pendant Sch Ben
Qt VIE Verte GRAate Who Ostrich)
hey Volt the defenda nt (Terrin
VViarguis Stat ford ) iS 14 wreck ty
re-ertoll ;be [Vigatisiry [heh Scho |
AS A Shiclertd tr be allnvect retake
Hie Stay rissessmeney and he couled
onl » the retakes at Hus tm Tndeve
ents aume Machen \ bgh Seer.

r

VS, | aA Od Sd 1eV ed the
deshor soy | Cor dS, Oy 4 Y He, heb
ran yr 8 AIS Dabuan S

Ond clefemin cd the records mae)
louston Tndependent Schoa| Districf

 
Case 4:19-cv-04350 Document 1 Filed on 10/30/19 in TXSD Page 20 of 21
5a
WI Pehet Continues
did not Mateh oem the
landd? CDmua Denise Youtm)
oe be orovided and She Coul idn+
locate Qn pis of dhe jnvesbqahen
Conducted by heed Duyn
Sune. 2017 afer lida ff
x NA Denise Vouk) | (OAS Cenrec
aN unveshe ation She, Ms. Kicharcdbo
(sus Ad Vir. Calmese GI fo (Madison.
dbtain the TGC Habbets She Deferclm
obi Phar gquis DAQuan Stiffrd)
ni fy a ft slefe because Sher
f haus R record oF fhe chefs
nt When the plaink “Uf “he
ii Pehardeor Wie [e Erwdiling jnf
sche! the on aif 0 hoy he
‘iy nts {4-4 hac fd bé QS lns ec df
etake the Saar A cmed P
Bhe ated a tev Congiline with
the RistnekS Chines. Trclejsler dant
Qcheo) Pistrict) eens Foals CeAt
that is the ri 4oy the gh
plain ab ft had in Ader fe retake
She. enay Cssegsment ancl Obtain
Wis Oh pl oma, Jameds Wadsm
Hah Sehea\l anc Vostm Fadependen +

 
  
 
Case 4:19-cv-04350 Document 1 Filed on 10/30/19 in TXSD Page 21 of 21

bal
AW Re lied 0
Schoal Dishrict, he defendants
wn Shis complain + Conbnyes tp
Violate the \\¢ alta of the Plantlfs
as | \ishect iV THES COMUY) laints CAUSES
of actin Anck has not been helt
respms ible Aes, ie. the — laintif Os |
(Donia Denise Mom VGN Complain
Fred wilh Coe red, Within? Horskm
Tadeperdent Shoo) Detricl's Board

member \lancla Adams or Helm Irdepend
ants Xho | Ditch Rdmuistrator, SS, cinder
ants o orher “Pesonat | whe could a
Sole the problem iD Skach of allowing
senimurelyon, Vidlahm m™ Of He Nah
ti Ke Mu pa ds [6k f hove anton Cibfrue
AW a the Curent df af. so fae
7° (4 west fo m4 WV ges he a put
wirdh She De Pet She
at @ Ab un h ihe Ps Oe
Cymafii lisibels eG bi Wd mendes G Gg tusk
dn fe ot offer + olen 03 @ Guhidec
bi 146s ur

Koro btnav ‘Ty loufore rr Ndr Lil Dog dep Sut?

Oman Denise (onda Ferrin Marquis Daquan Stef
(do per foe Ler

 
